Citation Nr: 1011364	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-41 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision by the RO in Denver, 
Colorado that denied service connection for bilateral hearing 
loss and tinnitus.  A personal hearing was held before the 
undersigned Veterans Law Judge in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of his service in the Air Force as a 
fireman on the flight line.  The Veteran's representative has 
observed that the Veteran's hearing acuity worsened during 
service.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Service treatment records show that audiometric testing on 
enlistment examination in August 1989 revealed right ear 
decibel thresholds of 10, 0, 5, 5, and 0, and left ear 
decibel thresholds of 10, 0, 5, 10, and 10, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  A 
reference audiogram performed in January 1991 reflects right 
ear decibel thresholds of 10, 0, 0, 5, and 0, and left ear 
decibel thresholds of 30, 10, 0, 0, and 0, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

Audiometric testing on separation examination in May 1995 
revealed right ear decibel thresholds of 30, 15, 20, 10, and 
10, and left ear decibel thresholds of 30, 25, 20, 10, and 10 
, at the respective frequencies of 500, 1000, 2000, 3000, and 
4000 hertz.  The examiner noted that the Veteran had high 
frequency hearing loss at 6000 Hertz in the left ear, and 
mild loss at 500 Hertz bilaterally.  In a May 1995 report of 
medical history, the Veteran denied a history of ear trouble 
and hearing loss.

In 2005, R.M., a private audiologist, noted that the Veteran 
had hearing aids, and indicated that his March 2004 test 
results were consistent with bilateral moderately severe 
mixed loss with sloping after 2000 hertz.

VA audiometric testing in December 2004 showed bilateral 
hearing loss by VA standards.  The Veteran reported that he 
had hearing loss and tinnitus since service, and also 
reported that he worked as a correctional officer and did 
some recreational shooting.  The examiner stated that it was 
his opinion that the Veteran's hearing loss was not due to 
his military service because the Veteran's hearing was within 
normal limits bilaterally at the time of his discharge.  

The examiner's opinion is based, at least in part, on the 
"normal" in-service audiogram findings.  However, the Board 
notes that the Veteran's service working on the flight line 
in the Air Force clearly exposed him to acoustic trauma, and 
the requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Under these circumstances the Board finds that the December 
2004 VA examination is inadequate, and another VA medical 
opinion is necessary to determine whether the Veteran's 
current hearing loss and tinnitus were incurred in or 
aggravated by service.  38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
any additional VA or private medical 
records regarding treatment for hearing 
loss and/or tinnitus that are not already 
on file, and associate them with the file.

2.  The RO/AMC should obtain a VA medical 
opinion to determine the current nature 
and likely etiology of the current hearing 
loss and tinnitus.  The claims folder 
should be made available to the medical 
professional for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
service treatment records.

Based on the review of the record, the 
medical professional should answer the 
following question:

Is it at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that any currently 
demonstrated hearing loss and/or tinnitus 
is causally related to the Veteran's 
active duty service, to include noise 
exposure?

A rationale for all opinions expressed 
should be provided.

3.  After completing the requested 
development, the RO/AMC should review the 
record, including any evidence received 
since the July 2007 supplemental statement 
of the case, and readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case, and they should be 
given an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


